Order entered April 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00043-CV

 AMADOR GARZA AND OLGA GARZA, INDIVIDUALLY AND AS NEXT FRIENDS
                   OF A.G., A MINOR, Appellants

                                                V.

                            DANE R. FLIEDNER, M.D., Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-03722-B

                                           ORDER
       We GRANT appellants’ April 17, 2014 second unopposed motion for extension of time

to file brief and ORDER the brief be filed no later than May 21, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE